Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in the Appeal Brief filed 1/8/2021 are found persuasive and an updated search and consideration of the prior art failed to reveal any additional references that alone or in combination teach each element of the independent claims. Namely, applicant’s arguments A.3-6, see at least pages 2-3 and 29-35 of the Appeal Brief filed 1/8/2021, are found persuasive.  Accordingly, the prior art of record fails to disclose, alone or in combination, “in accordance with a determination that the third input corresponds to a request to display the virtual object in an augmented reality environment, displaying a third representation of the virtual object with a representation of a field of view of the one or more cameras, wherein: the third representation of the virtual object is displayed with a value for the first display property that is selected based on the change in the first display property that occurred in response to the sequence of one or more second inputs; the third representation of the virtual object is displayed with a value for the second display property that is selected independent of the change in the second display property that occurred in response to the sequence of one or more second inputs; and the third representation of the virtual object is displayed with an appearance that concurrently has both the value for the first display property that is selected based on the change in the first display property that occurred in response to the sequence of one or more second inputs and the value for the second display property that is selected independent of the change in the second display property that occurred in response to the sequence of one or more second inputs”, as recited in independent claim 1 and similarly recited in independent claims 18 and 19, in combination with the other elements recited.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173